Because the disputed and equivocal circumstantial evidence that Davis was driving the decedent’s vehicle at the time of the fatal accident was, as a matter of law, insufficient to overcome Davis’ direct testimony on the stand and other evidence that he was a passenger, Mayo v. State, 71 So.2d 899 (Fla.1954); see McArthur v. State, 351 So.2d 972 (Fla.1977); cf. State v. Allen, 335 So.2d 823 (Fla.1976), the conviction below of manslaughter under § 316.-1931, Fla.Stat. (1983) is reversed with directions to discharge the defendant.